                      Case 19-20400                Doc 9          Filed 03/26/19       Entered 03/26/19 14:36:36                    Page 1 of 1

   82030 (Form 2030) (12/15)
                                                                United States Bankruptcy Court
                                                                        District of Connecticut
       In re       Donna J. Barnes                                                                                  Case No.      19-20400
                                                                                    Debtor(s)                       Chapter       11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
   l.      Pursuantto 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that! am the attorney for the above named debtor(s) and that compensation
           paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on
           behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                   For legal services, I have agreed to accept                                             .    $                25,000.00*
                   Prior to the filing of this statement I have received                                   .    $                25,000.00*
                   Balance Due                                                                           .,.    $                       0.00

   2.      The source of the compensation paid to me was:


                   • Debtor                 D      Other (specify):

  3.       The source of compensation to be paid to me is:


                   • Debtor                 D       Other (specify):



  4.           • I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

               D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm.           A copy
                  of the agreement, together with a list of the names of the people sharing in the compensation is attached.

· 5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

           a.    Analysis of the debtor's financial situation, and rendering advice to U1c debtor i:n determining whether to file a petition in bankruptcy;
           b.    Preparation and filing of any petition, schedules, statement of affairs and plan. which may be required;
           c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned bearings thereof;
           d.    [Other provisions as needed]


  6.       By agreement with the debtor(s), the above-disclosed fee does not include the following service:


                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor( s) in this
   bankruptcy proceeding.

         March 26, 2019                                                            Isl Jon P. Newton
         Date                                                                      Jon P. Newton
                                                                                   Signature ofAttorney
                                                                                   Reid and Riege, P.C.
                                                                                   One Financial Plaza
                                                                                   Hartford, CT 06103
                                                                                   860.278.1150 Fax: 860.240.1002
                                                                                   jnewton@rrlawpc.com
                                                                                   Name oflawfinn


  *plus such other fees and expenses as are incurred during the Chapter 11 process




 #703708.1

  Software Copyright (c) 1996-2019 Best Case, LLC. www.bestcase com                                                                              Best Case Bankruptcy
